Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                  CASE NO.: 0:20-cv-62315-PCH

  MARIA E. ORTIZ,

         Plaintiff,

  vs.

  WALMART, INC. and JOHN DOE,

        Defendants.
  ________________________________/

                            PLAINTIFF’S MOTION FOR REMAND

         Plaintiff, MARIA E. ORTIZ (“Plaintiff”), by and through undersigned counsel and

  pursuant to 28 U.S.C. § 1447, files this Motion for Remand and Incorporated Memorandum of

  Law seeking an Order from this Court remanding the case back to the Seventeenth Judicial

  Circuit Court of Broward County, Florida, and states as follows:

  I.     Background

         1.      This matter involves a lawsuit filed by Plaintiff against Defendants WALMART,

  INC. (“WALMART”) and JOHN DOE (together, “Defendants”) in the Circuit Court of Broward

  County, Florida. The state court complaint was filed on October 1, 2020. [DE 1-1]. The state

  court complaint identifies Defendant JOHN DOE (hereinafter “MANAGER”) as the manager of

  the Walmart store on the day Plaintiff was injured. WALMART’s Notice of Removal [DE 1]

  identifies the JOHN DOE in the state court complaint as Hector Romero. [DE 1, fn. 2].

         2.      The complaint alleges that Defendants were negligent in allowing a slippery

  substance to remain on the floor of their premises, the Walmart store located at 1800 South

  University Drive, Miramar, Broward County, Florida (the “subject store”), without cleaning up

                                                  1
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 2 of 13




  or warning business invitees of the danger posed by the slippery substance. The substance caused

  Plaintiff to slip and fall and suffer injuries. Defendant MANAGER (who we now know is Hector

  Romero), was the store manager of the subject sore on the date of the incident, October 26, 2019.

          3.       As the store manager, Defendant MANAGER (Hector Romero) was responsible

  for the maintenance, cleanliness, safety and operations of the subject store on the day Plaintiff

  was injured. Defendant MANAGER (Hector Romero) owed Plaintiff duties to use reasonable

  care in the inspection, maintenance, repair and cleaning of the subject store and a duty to use

  reasonable care to warn business invitees such as Plaintiff of any dangerous and unsafe

  conditions. Plaintiff alleges that Defendant MANAGER (Hector Romero) breached those duties.

  Plaintiff has alleged in the complaint that Defendant MANAGER (Hector Romero) was and is a

  resident of Broward County, and this Court lacks jurisdiction because Defendant MANAGER

  (Hector Romero) is a non-diverse Defendant.1

          4.       On November 13, 2020 Defendant WALMART filed its Notice of Removal [DE

  1]. Not until twenty-four days later, on December 7, 2020, did WALMART file in support of its

  Motion to Remand the Declaration of Hector Romero [DE 5-1], in which Mr. Romero states that

  he was the “sole Store Manager” on October 26, 2019, as well as other conclusory statements.

  [DE 5-1].

          5.       WALMART’S Notice of Removal is based on 28 U.S.C. § 1332, 1441, 1446 and

  Rule 81(c), Fed. R. Civ. P. WALMART seeks removal first by arguing that the Court should not

  consider the citizenship of Defendant MANAGER because he was named in the complaint as a




  1
   Defendant WALMART does not allege in its Notice of Removal that Hector Romero is not a resident of Broward
  County, and of Florida; nor does Mr. Romero allege so in his Declaration, which was only filed on December 7,
  2020.

                                                        2
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 3 of 13




  “John Doe”, and second by arguing that Defendant MANAGER was fraudulently joined and

  there is therefore diversity of citizenship between the parties.

         6.      Addressing WALMART’S argument that the Court should not consider the

  citizenship of Defendant MANAGER because of his being named as a John Doe in the

  complaint, Plaintiff has filed contemporaneous with this Motion a Motion for Leave to File

  Amended Complaint to Substitute Party Defendant seeking to amend the complaint and replace

  JOHN DOE with Hector Romero.

         7.      As set forth more fully below, Plaintiff pled actual and active negligence against

  Defendant MANAGER (and proposes to plead such against Hector Romero in the Amended

  Complaint) based on Defendant MANAGER’S breach of his duty of care to Plaintiff. Defendant

  WALMART has not met its burden for establishing fraudulent joinder. Accordingly, this Court

  should grant the Motion and remand this case back to state court.

                                     MEMORANDUM OF LAW

  II.    Legal Standard

         8.      Federal courts are courts of limited jurisdiction. Federated Mut. Ins. Co. v.

  McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003). A civil action may be removed

  from state court to federal court only where the district court would have had original jurisdiction

  over the action. 28 U.S.C. § 1441(a); Darden v. Ford Consumer Fin. Co., Inc., 200 F.3d 753,

  755 (11th Cir. 2000). A district court has original jurisdiction over cases in which the parties are

  of diverse citizenship and “the matter in controversy exceeds the sum or value of $75,000,

  exclusive of interest and costs.” 28 U.S.C. § 1332(a). The removing defendant bears the burden

  of establishing facts that support federal jurisdiction. See Leonard v. Enter. Rent a Car, 279 F.3d

  967, 972 (11th Cir. 2002).



                                                    3
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 4 of 13




         9.      “Federal courts are directed to construe removal statutes strictly, resolve all

  doubts about jurisdiction in favor of remand, and employ a presumption in favor of remand to

  state courts.” Total Fleet Solutions, Inc. v. Nat’l Ins. Crime Bureau, Inc., 612 F. Supp. 2d 1232,

  1234 (M.D. Fla. 2009). Federal courts have a responsibility to “’zealously insure that jurisdiction

  exists over a case.’” Krobatsch v. Target Corp., No. 20-81552-CIV; 2020 U.S. Dist. LEXIS

  202662 (S.D. Fla. 2020) (quoting Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001)).

  Furthermore, a plaintiff’s right to choose her forum carries more weight than a defendant’s right

  to remove. Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). “[R]emoval statutes

  are construed narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties are

  resolved in favor of remand.” Williams v. AFC Enterprises, Inc., 389 F.3d 1185, 1189 (11th Cir.

  2004) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

         10.     When removing defendants plead fraudulent joinder, they have the burden of

  supporting their claim with clear and convincing evidence. Woods v. Firestone Tire & Rubber

  Co., 560 F. Supp. 588, 590 (S.D. Fla. 1983). “[W]here there is any substantial doubt concerning

  jurisdiction of the federal court on removal, the case should be remanded, and jurisdiction should

  be retained only where it is clear.” Id. (citations omitted). The burden on a removing defendant

  alleging fraudulent joinder is a heavy one. Hunt v. Target Corp., No. 14-80266CIV, 2014 U.S.

  Dist. LEXIS 54179 at *3-4 (S.D. Fla. April 18, 2014). “If there is even a possibility that a state

  court would find that the complaint states a cause of action against any one of the resident

  defendants, the federal court must find that the joinder was proper and remand the case to the

  state court.” Tillman v. R.J. Reynolds Tobacco, 253 F.3d 1302 (11th Cir. 2001) (quoting Coker v.

  Amoco Oil Co., 709 F.2d 1433, 1440-41 (11th Cir. 1983)).




                                                   4
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 5 of 13




         11.     As the Krobatsch court succinctly stated: “[t]he question in this case is simple:

  Could [the non-diverse defendant] be liable under Florida law for the Plaintiff’s fall? If [the non-

  diverse defendant] could be, then his joinder to the Complaint was not fraudulent—and, because

  the parties would be non-diverse, the case could be remanded for lack of subject matter

  jurisdiction.” Krobatsch, 2020 U.S. Dist. LEXIS 202662, *4-5.

         12.     In Florida, “the law is clear to the effect that officers of agents of corporations

  may be individually liable in tort if they commit or participate in a tort, even if their acts are

  within the course and scope of their employment.” White v. Wal-Mart Stores, Inc., 918 So. 2d

  357, 358 (Fla. 1st DCA 2005). A plaintiff must allege and prove that the officer or agent owed a

  duty, and that duty was breached through personal (as opposed to technical or vicarious) fault,

  thus, the agent must be “actively negligent.” Krobatsch, 2020 U.S. Dist. LEXIS 202662, *5-6

  (citing White, 918 So.2d at 358) “[A] defendant’s failure to act in circumstances in which a

  reasonable person would have acted can be evidence of such active negligence.” Krobatsch,

  2020 U.S. Dist. LEXIS 202662, *6.

  III.   Argument and Analysis

         13.     Plaintiff pled actual and active negligence against Defendant MANAGER (Hector

  Romero) and Defendants therefore cannot meet their burden of proving Defendant MANAGER

  (Hector Romero) was fraudulently joined in this action. To establish fraudulent joinder, the

  removing party has the burden of proving by clear and convincing evidence that either: (1) there

  is no possibility the plaintiff can establish a cause of action against the resident defendant; or (2)

  the plaintiff has fraudulently pled jurisdictional facts to bring the resident defendant into state

  court. See Sitwell v. Allstate Ins. Co., 663 F.3d 1329 (11th Cir. 2011). Additionally, “the claims

  against those defendants who are alleged to be fraudulently joined must be obviously frivolous,



                                                     5
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 6 of 13




  and the mere possibility of stating a valid cause of action makes joinder legitimate.” Herrera v.

  Wal Mart Stores, Inc., No. 16-cv-61553; 2016 U.S. Dist. LEXIS 111528, at *5 (S.D. Fla. Aug.

  19, 2016) (citations omitted). Overall, “[t]he plaintiff need not have a winning case against the

  allegedly fraudulent defendant, he need only have a possibility of stating a valid cause of action

  in order for the joinder to be legitimate.” Id. (citing Triggs v. John Crump Toyota, Inc., 154 F.3d

  1284, 1287 (11th Cir. 1998).

         14.     Here, WALMART has not met his high burden of proving by clear and

  convincing evidence that there is no possibility Plaintiff can establish a cause of action against

  Defendant MANAGER (Hector Romero).

         15.     Count II of Plaintiff’s complaint clearly and unambiguously alleges that

  Defendant MANAGER (Hector Romero) “owed a duty to Plaintiff, to maintain and keep the

  subject store in a reasonably safe condition and to warn Plaintiff of the existing unsafe and

  hazardous condition he knew or, in the exercise of reasonable care, should have known about.”

  [DE 1-1, ¶ 21]. Plaintiff’s complaint alleges that Defendant MANAGER (Hector Romero)

  breached his duty of care by, inter alia, failing to provide proper maintenance and care of the

  subject store, failing to have policies and procedures in place to adequately address preventing or

  remedying hazardous conditions, failing to adequately train and/or supervise his personnel in the

  subject store, and failing to remedy a dangerous condition he should have known about. [DE 1-1,

  ¶ 22]. Had Defendant MANAGER (Hector Romero) exercised reasonable care in inspecting and

  maintaining the store and supervising and training his staff, the dangerous condition would have

  been discovered and steps could have been taken to eliminate or warn of the danger.

         16.     Florida recognizes a cause of action against employees of a company individually.

  Herrera, 2016 U.S. Dist. LEXIS 111528 at *7. “The law is clear to the effect that officers or



                                                    6
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 7 of 13




  agents of corporations may be individually liable in tort if they commit or participate in a tort,

  even if their acts are within the course and scope of their employment. Id. (citing White v. Wal-

  Mart Stores, Inc., 918 So.2d 357, 358 (Fla. 5th DCA 2005)).

         17.     In Herrera, this Court granted a Motion to Remand and found that an assistant

  manager of a Wal-Mart store was not fraudulently joined. In that case, the assistant manager was

  on duty and responded to plaintiff’s fall. The assistant manager in Herrera swore in a declaration

  that although she was on duty, she had no knowledge of a grape that caused the plaintiff’s fall.

  Id. at 8. The Court held that the manager’s declaration concerning her lack of knowledge

  consisted of conclusory statements that “were insufficient to carry Defendants’ burden of

  establishing fraudulent joinder.” Id. at 8-9.

         18.     Hector Romero’s Declaration fails to show that he was fraudulently joined. Mr.

  Romero’s statements in his Declaration to the effect that he did not put any “grapes or alleged

  substance(s)” on the floor of the store [DE 5-1, ¶ 7], that he had no personal knowledge of the

  dangerous condition, or that he “was in no way involved in any events leading up to the alleged

  incident” [DE 5-1, ¶ 9] do not show Mr. Romero was not negligent in performing his inspection

  duties or his supervising duties. See Krobatsch, 2020 U.S. Dist. LEXIS 202662 at *11 (“But

  these disavowals suggest only that Hoffman didn’t have actual notice. Under Florida law,

  however, the manager of a store can be liable if he has either actual or constructive notice.”). In

  Krobatsch, this Court granted a motion to remand over sworn statements by the store manager

  addressing actual notice, but which did not address the question of constructive notice. Id. The

  manager “could be liable if he didn’t know about the spill precisely because he was negligent in

  carrying out [his responsibilities to inspect, monitor and maintain the floor]—say, because, when

  one of his employees came to tell him about the spill, he was on a personal call, was out smoking



                                                    7
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 8 of 13




  a cigarette, or had stayed too long on his lunch break.” Id. at *12-13. The affidavit failed to tell

  whether the manager had ensured his employees had kept a look out for liquid, debris, objects

  and substances on the floor, “and, if he had, whether he did enough.” Id. at *13. Thus, the

  conclusory statements in Mr. Romero’s declaration regarding his actual notice or active

  participation in creating the dangerous condition cannot foreclose the possibility of his being

  liable under a theory of constructive notice, and cannot establish fraudulent joinder.

         19.     Mr. Romero’s statement that “grapes, fruit, or other such produce” being on the

  floor where Plaintiff fell is “not a regular occurrence” and that he had “no reason to believe” that

  grapes or other produce were “likely” [DE 5-1, ¶ 10] to be on the floor where Plaintiff fell may

  partially address constructive notice, insofar as those statements addresses one way in which

  constructive notice could be established. However, these vague and conclusory statements do not

  make it impossible for Plaintiff to establish liability through constructive notice (even if grapes

  on the floor are not a common occurrence where Plaintiff fell, that does not mean that Defendant

  MANAGER (Hector Romero) was not negligent in inspecting the store or training and

  supervising the employees), and cannot establish fraudulent joinder.

         20.     Mr. Romero’s statements regarding his “duties to Wal-Mart,” including

  overseeing the training of other employees on safety policies and procedures, and his statement

  that his duties “did not require [him] to directly supervise or monitor each associate during every

  encounter with a potentially hazardous condition” contains so many caveats (“directly,” “each

  associate,” “every encounter”) as to make it useless in describing his duties. First, the question

  here is not whether Mr. Romero breached his duties to Wal-Mart, but whether there is any

  possibility that Plaintiff can prove that Mr. Romero breached his duties to her. Just because, as

  he alleges in his Declaration, Mr. Romero may not have had to be personally present to supervise



                                                    8
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 9 of 13




  every time a spill or other dangerous condition was cleaned up does not mean that he was not

  liable in this instance, for this dangerous condition, or that he could not be held liable for failing

  to properly train or supervise the employees.

           21.      Mr. Romero’s statements that he was not present in the subject store or on its

  premises from about 2:30 pm on the date of the incident should actually support Plaintiff’s

  position. If, as he swears in his Declaration, Mr. Romero was the sole manager of the subject

  store on the date Plaintiff fell, and he left the premises at about 2:30 pm, then the subject store

  was left seemingly without anyone in charge for about four hours before Plaintiff’s fall, which

  goes a long way towards proving Plaintiff’s allegations that the manager was negligent in failing

  to provide proper maintenance of the store, in failing to have policies and procedures in place to

  prevent or remedy hazardous conditions, and in failing to adequately train and/or supervise his

  personnel—he was not even there to do any of those things, and apparently there was no other

  manager there at the time.2

           22.      The federal cases do generally state that there is “’no recognized cause of action

  for an in absentia claim of negligent failure to maintain a store because Florida law requires that

  a corporate officer or agent be personally liable for negligence only if he or she participates in

  the tortious conduct.’” Espinoza v. Target Corp., 2019 U.S. Dist. LEXIS 162640 (S.D. Fla. Sept.

  23, 2019), quoting Petigny v. Wal-Mart Stores E., L.P., 2018 U.S. Dist. LEXIS 193589 (S.D.

  Fla. Nov. 14, 2018). Though several federal cases in Florida have denied remand in part because



  2
   Based on Mr. Romero’s Declaration, either there was no manager present at the subject store for approximately
  four hours before Plaintiff’s fall, or there was someone else in charge at the store at the time of the incident, possibly
  someone without the specific title “Store Manager,” and Defendant’s identification of Hector Romero as the “John
  Doe” manager referenced in the Complaint elevates form over substance in its attempt to be able to argue that
  because Mr. Romero was apparently absent from the store, he cannot be held liable. It may well be that there was
  another individual who would fit the functional description of the “John Doe” Defendant in the complaint, and who
  was present at the time of Plaintiff’s fall, but who did not carry the title of “Store Manager.” If so, Defendant
  WALMART knows who that person is, and their identify will be determined by Plaintiff in discovery.

                                                              9
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 10 of 13




  the non-diverse store manager was not on the premises at the time of the incident, this logic is

  seriously undermined by the reasoning in Krobatsch. There remand was granted because

  plaintiff’s allegations were sufficient to raise the possibility that the manager (who was, Plaintiff

  acknowledges, on duty at the time of the fall) was on constructive notice of the dangerous

  condition, and thus the possibility of a viable personal claim against him. Krobatsch, 2020 U.S.

  Dist. LEXIS 202662 at *12, 15. The Krobatsch Court reasoned that the manager could be

  responsible if, for instance, when one of the employees came to tell him about the spill, he was

  “out smoking a cigarette, or had stayed too long on his lunch break.” Id. at *12-13. The

  Krobatsch Court allowed the possibility that the manager’s absence from the location of the fall,

  and even potentially from the store itself (“stayed too long on his lunch break”) could actually be

  the foundation for his personal responsibility. See id. Further, the conclusion that the mere

  absence of a manager from the store’s premises, no matter how close in time to the incident,

  makes it impossible to hold them personally liable is not logical. If, as Krobatsch held, a

  manager can be personally involved in the tortious conduct merely by failing to adequately

  supervise employees such that he could have constructive knowledge of the dangerous condition,

  then a lapse in those duties could have occurred earlier in time from the incident, and the

  manager would not have had to have been present at the time of the incident in order to take part

  in the tortious conduct, i.e., the failure to supervise, that caused the fall.

          23.     Defendant WALMART relies heavily on the case of Petigny v. Wal-Mart Stores

  D., L.P., No. 18-23762-CIV; 2018 U.S. Dist. LEXIS 193589 (S.D. Fla. Nov. 14, 2018), which it

  calls “an almost identical slip-an-fall case.” [DE 1, ¶ 32]. Almost identical except for the

  important fact that in Petigny the plaintiff had “failed to allege any constructive notice at all—

  had failed, in the Court’s words, to assert that the manager ‘knew or should have known about



                                                     10
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 11 of 13




  the grapes being on the floor.’” Krobatsch, 2020 U.S. Dist. LEXIS 202662 at *15, quoting

  Petigny, 2018 U.S. Dist. LEXIS 193589 at *3. Thus, “nothing in Petigny should be taken to

  mean that a store manager cannot be liable even where (as here) the plaintiff does allege

  constructive (“should have known”) notice. Id. Plaintiff here alleges constructive notice, and thus

  Petigny does not apply.

         24.     Failure to carry out certain responsibilities with reasonable care is the basis for a

  negligence claim against an individual store employee. See White, 918 So.2d at 358 (finding that

  a complaint alleged a claim against a store manager personally where it alleged that he was

  “directly responsible for carrying out certain responsibilities; that he negligently failed to do so;

  and that, as a result, [the plaintiff] was injured”); Santacruz v. Target Corp., No. 8:09-cv-1565;

  2009 U.S. Dist. LEXIS 136939, at *3 (M.D. Fla. Oct. 16, 2009) (finding that joinder was not

  fraudulent where plaintiff alleged that a store manager “was responsible for maintaining the store

  floor and doorway, and that he negligently failed to do so, resulting in Plaintiff’s injury.”). Like

  the plaintiffs in White and Santacruz, the Plaintiff here adequately pled negligence against

  Defendant MANAGER (Hector Romero) based on his failure to carry out his managerial

  responsibilities with reasonable care.

                                            CONCLUSION

         25.     Plaintiff’s Motion to Remand should be granted as WALMART failed to establish

  that Defendant MANAGER (Hector Romero) was fraudulently joined, and Plaintiff’s

  contemporaneously filed Motion for Leave to File Amended Complaint to Substitute Party

  Defendant should be granted, allowing Plaintiff to substitute Hector Romero for the “John Doe”

  Defendant in the complaint.




                                                    11
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 12 of 13




         26.     For the reasons set forth herein, this Court should deny WALMART’S request

  (contained in Defendant’s Notice of Removal, DE 1, at fn. 1) that this Court dismiss Count II and

  III of the Complaint. Plaintiff has sufficiently stated a claim against Defendant MANAGER

  (Hector Romero) in the original Complaint, and continues to do so in the proposed Amended

  Complaint.

         WHEREFORE, Plaintiff respectfully requests this Honorable Court grant Plaintiff’s

  Motion for Leave to File Amended Complaint, grant Plaintiff’s Motion to Remand this action to

  state court where it was originally filed, deny Defendant’s motion to dismiss, and for such other

  relief as this Court deems just and proper.

                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Pursuant to Local Rule 7.1, movant hereby certifies that undersigned counsel has

  attempted to confer with defense counsel via email sent 12/14/20 at 11:01 AM in a good faith

  effort to resolve the issues raised in this Motion, but has been unable to do so.

         Respectfully submitted this 14th day of December, 2020.

                                                        THE LAW OFFICES OF
                                                        BERMAN & BERMAN, P.A.
                                                        Attorneys for Plaintiff
                                                        Post Office Box 272789
                                                        Boca Raton, FL 33427
                                                        Tel: (561) 826-5200
                                                        Fax: (561) 826-5201


                                                        By: ____/s/ Zachary West____
                                                        Zachary West, Esq.
                                                        Florida Bar No.: 71134
                                                        service@thebermanlawgroup.com




                                                   12
Case 0:20-cv-62315-PCH Document 8 Entered on FLSD Docket 12/14/2020 Page 13 of 13




                                     CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was electronically filed with

  the Clerk of Court using CM/ECF, which will send a Notice of Electronic Filing to all parties of

  record.

                                                          ____/s/ Zachary West_____
                                                          Zachary West




                                                     13
